DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MELISSA GALLAGHER,
                             Appellant,

                                    v.

                       IRIS V. VANDENTOORN,
                               Appellee.

                              No. 4D21-252

                          [February 11, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case Nos.
502018SC011142XXXXSB and 502020AP000057CAXXMB.

   Shlomo Y. Hecht of Shlomo Y. Hecht, P.A., Miramar, for appellant.

   Faye A. Schofield of Disability and Veterans' Lawyers, LLC, Panama
City, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.